DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2021 has been entered.

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to add a mounting stand and a first and second rotation shaft and adding the rotating element to the mounting stand such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent Application No. 2016/0122872 to Kato et al in view of United States Patent Application No. 

Claim Interpretation – Examiner Clarification
	The Examiner notes that the currently amended claims have the limitations of a first rotation shaft and a second rotation shaft. The Examiner notes that the text of the Specification does not expressly cite a first rotation shaft or a second rotation shaft, but it appears that the first rotation shaft is the rotary shaft 21 and the second rotation shaft is the rotation shaft of 32 in the instant Application. As such, the Examiner will be interpreting the claims first and second rotation shafts as these structures for the purpose of examining based on the merits and has noted this for the record.

	Claim Interpretation - Invoked
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A rotating element in claims 1 and 5, interpreted as 61 [0042-0045], as a resonance coil [0045].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

 Claim Interpretation – Not Invoked
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
A rotating portion in claims 1 and 5, which includes the rotating table as the claims. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed 
For the purposes of examining based on the merits, the claims will be interpreted as per the above, broadly recited limitations.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2016/0122872 to Kato et al  in view of United States Patent Application No. 2012/0075460 to Aikawa et al and United States Patent Application No. 2006/0144335 to Lee et al.
In regards to Claim 1, Kato ‘872 teaches a rotation detection jig Fig. 1-3 used for an apparatus 1 in which a substrate W is processed inside a processing container 11, 12, 13 by rotating a mounting stand 24 with a second rotation shaft 26 for a substrate W provided on one surface side (top side) of a rotary table 2 while revolving the mounting stand with rotation of the rotary table [0044], and supplying a processing gas to a region through which the mounting stand passes [0034], the jig comprising: the rotary table 2 including the mounting stand 24 for a substrate W, and configured to rotate about a first rotation shaft 21 (as per the Claim Interpretation above) connected to a central portion of the rotary table (as shown in Fig. 1 [0033-0076].

Aikawa teaches a rotary encoder, a positioning detector, 100 Fig. 1, 2 2a, 18 Fig. 6-13 comprising: a rotating element 2a attached to the rotary table to be aligned with the substrates as it is aligned with W [0070] and associated with each mounting stand 24, and a rotation angle detector 100 configured to detect a rotation angle of the rotating element; a frame (chassis 102) configured to fix the rotation angle detector 100 to a rotating portion (top surface of the rotary table, the chassis fixing or holding the detection mechanism above the top surface of the mounting table/rotary table which is a rotating portion) [0032-0066], the encoder being used to determine the position of the substrate.
Aikawa teaches that the apparatus allows for accurate detection of a substrate in a chamber and accurate positioning of the substrate [0005-0013].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Kato with the teachings of Aikawa, and have added the rotary encoder of Aikawa to that of Kato for the predictable result of accurately positioning the substrate. See MPEP 2143, Motivations A.

Lee teaches an encoding system Fig. 1 comprising: a rotating element (top surface of 115 which includes a positioning sensor/wireless transmitter which has an induction coil [0025, 0087], i.e., a resonance coil) attached to the mounting stand (body of 115) to be aligned with a rotation center of a second rotation shaft 117 of the mounting stand 115, and configured to rotate about the second rotation shaft 120 of the mounting stand, and a rotation angle detector 155, 166 configured to detect a signal from the top of the surface of 115/rotating element; the rotation angle detector fixed to a rotating portion including the rotary table top of 110, 115); and a controller 145, 150 provided in the rotating portion (as it is part of the top surface of 115) and configured to process a detection signal detected by the rotation angle detector (as is processes, or generates output signals and transmits them to 155 and sent to 166 [0057-0111].
Lee teaches that the positioning of the sensor gives precise, actual conditions [0017].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Kato in view of Aikawa to place the positioning sensors of Aikawa on the top surface of the mounting stand with the controller (which sends signals director to the detector), thus substituting and improving the sensing for a positioning detector, as per the teachings of Lee. One would be motivated to do so for 
 
Furthermore, it also would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Kato in view of Aikawa to place the positioning sensors of Aikawa with the sensors of the Lee with resonance coils, thus substituting and improving the sensing for a positioning detector, as per the teachings of Lee. One would be motivated to do so for the predictable result of producing a positioning, or rotary encoder, which gives precise, actual conditions, i.e., positioning. See MPEP 2143, Motivations A,B.   
 The combined teachings of Kato in view of Aikawa and Lee would result in a rotary encoder for a susceptor/rotary table with mounting stands that rotate and the detection of the rotation/position of the mounting stands with a framed, or overhead detector that is fixed and receives a signal from the mounting stage for the detection of the position/angle of the mounting stage with a rotating element that is an resonance coil.
In regards to Claim 2, Kato in view of Aikawa and Lee teaches a plurality of mounting stands 24 disposed along a circumferential direction of the rotary table 2 (as shown in Fig. 1, 2 in Kato), and the rotary encoder is provided for each of the plurality of mounting stands (as per the teachings of Aikawa above).  
In regards to Claim 3, Kato in view of Aikawa and Lee rotating element is disposed on one surface side of the rotary table, as it on the top side of the mounting stand and rotary table.

In regards to Claim 5, Kato teaches a substrate processing apparatus Fig. 1 in which a substrate W is processed inside a processing container 11 by rotating a mounting stand 24 for a substrate W  provided on one surface side of a rotary table 2 while revolving the mounting stand with rotation of the rotary table [0042-0046], and supplying a processing gas to a region through which the mounting stand passes 51-55 [0048-0050], the apparatus comprising: the rotary table 2 including the mounting stand 24 for a substrate, and configured to rotate about a first rotation shaft 21 connected to a central portion of the rotary table; a second rotation shaft 26 rotatably provided in a portion rotating together with the rotary table and configured to support the mounting stand (as shown in Fig. 1); a driven gear 42, 81 provided on the second rotation shaft ; a driving gear provided so as to face a revolution trajectory of the driven gear and configured to constitute a magnetic gear mechanism together with the driven gear (81. [0083], Fig. 13, as shown in Fig. 1 [0033-0076]).
Kato ‘872 does not expressly teach a rotary encoder comprising: a rotating element attached to the mounting stand to be aligned with a rotation center of a second rotation shaft 26 of the mounting stand, and configured to rotate about the second rotation shaft of the mounting stand, and a rotation angle detector configured to detect a rotation angle of the rotating element; a frame configured to fix the rotation angle detector to a rotating portion including the rotary table; and a controller provided in the 
Aikawa teaches a rotary encoder, a positioning detector, 100 Fig. 1, 2 2a, 18 Fig. 6-13 comprising: a rotating element 2a attached to the rotary table to be aligned with the substrates as it is aligned with W [0070] and associated with each mounting stand 24, and a rotation angle detector 100 configured to detect a rotation angle of the rotating element; a frame (chassis 102) configured to fix the rotation angle detector 100 to a rotating portion (top surface of the rotary table, the chassis fixing or holding the detection mechanism above the top surface of the mounting table/rotary table which is a rotating portion) [0032-0066], the encoder being used to determine the position of the substrate.
Aikawa teaches that the apparatus allows for accurate detection of a substrate in a chamber and accurate positioning of the substrate [0005-0013].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Kato with the teachings of Aikawa, and have added the rotary encoder of Aikawa to that of Kato for the predictable result of accurately positioning the substrate. See MPEP 2143, Motivations A.
Kato in view of Aikawa does not expressly teach attached to the mounting stand to be aligned with a rotation center of a second rotation shaft 26 and configured to rotate about the second rotation shaft of the mounting stand and a controller provided in the rotating portion and configured to process a detection signal detected by the rotation angle detector or that the rotating element is a resonance coil.

Lee teaches that the positioning of the sensor gives precise, actual conditions [0017].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Kato in view of Aikawa to place the positioning sensors of Aikawa on the top surface of the mounting stand with the controller (which sends signals director to the detector), thus substituting and improving the sensing for a positioning detector, as per the teachings of Lee. One would be motivated to do so for the predictable result of producing a positioning, or rotary encoder, which gives precise, actual conditions, i.e., positioning. See MPEP 2143, Motivations A,B.   
Furthermore, it also would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Kato in view of Aikawa to place the positioning sensors of Aikawa with the sensors of the Lee with resonance coils, thus 
The combined teachings of Kato in view of Aikawa and Lee would result in a rotary encoder for a susceptor/rotary table with mounting stands that rotate and the detection of the rotation/position of the mounting stands with a framed, or overhead detector that is fixed and receives a signal from the mounting stage for the detection of the position/angle of the mounting stage, with a rotating element that is an resonance coil.
In regards to Claim 6, Kato teaches the driven gear includes N-pole portions and S-pole portions alternately arranged along a rotational direction, the driving gear includes N-pole portions and S-pole portions alternately arranged over the entire circumference along the revolution trajectory, and the apparatus further comprises a rotation motor configured to rotate the driving gear (not shown, [0083-0091]).  
In regards to Claim 7, Kato in view of Aikawa and Lee teaches a plurality of mounting stands 24 disposed along a circumferential direction of the rotary table 2 (as shown in Fig. 1, 2 in Kato), and the rotary encoder is provided for each of the plurality of mounting stands (as per the teachings of Aikawa above).  




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application No. 2016/0223712 to Price et al, which teaches a framed detector for another sensor on a planetary susceptor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KARLA A MOORE/Primary Examiner, Art Unit 1716